Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of a cosmetic which applicant notes reads on claims 1, 3-6 and 8-12 in the reply filed on 8/11/2021 is acknowledged.

Thus, claims 2, 12-21 are withdrawn from further consideration as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 9, 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 04-077432.

JP ‘432 teaches that an ethanol extract of the bark of Hibiscus syriacus is applied to skin, see entire reference, especially pages 2-4. 

Applicant states on page 9 of the instant specification:

“The term ‘fine dust’ used in the present disclosure refers to very small
particulate matter invisible to human eyes, which floats or flutters in the atmosphere
for a long time. It may refer to dust with a particle diameter of 10 um or less. In
particular, the particulate matter having a particle diameter of 2.5 um or less is called
‘ultrafine dust’. In the present disclosure, the term “fine dust” is intended to include
‘ultrafine dust’”.



Thus, the claims read on applying topically to the skin of anyone the ethanol extract of the bark of Hibiscus syriacus. 

Note that 2 liters of ethanol is added to 1 kg of the extract then let to stand for a week and then filtererd, thus leaving only the extracted extract (filtrate). Then 120 g of salicyclic acid and 1 gram of the filtrate is combined with 1 g of water. Thus, the amount of the claimed extract will be 0.00826446 % based on the total weight of the composition which reads right on claim 3. 

Note that the composition will inherently inhibit the expression of the components of claim 6 since the same extract as claimed is being applied to the skin. Note also that the composition will inherently be applied to keratinocytes since keratinocytes are the primary cell found in the epidermis which is the skin which is having the composition applied to it. 



Claims 1, 3, 4, 6, 8-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 1020100080164 (of record).


KR ‘164 teaches that a methanol extract of Hibiscus syriacus is applied as a cosmetic, see entire reference, especially pages 1-5, 13-16, and 18. 

Applicant states on page 9 of the instant specification:

“The term ‘fine dust’ used in the present disclosure refers to very small
particulate matter invisible to human eyes, which floats or flutters in the atmosphere
for a long time. It may refer to dust with a particle diameter of 10 um or less. In
particular, the particulate matter having a particle diameter of 2.5 um or less is called
‘ultrafine dust’. In the present disclosure, the term “fine dust” is intended to include
‘ultrafine dust’”.

Dust is all around us everyday. Skin damage caused by fine dust reads on everyday life since everyday life has dust among other things in the air inherently. There is no way to quantify dust or no dust in the air because dust is all around us.

Thus, the claims read on applying topically to the skin of anyone the methanol extract of  Hibiscus syriacus. 

.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-077432 (JP ‘432) in view of KR 1020100080164 (KR ‘164).

JP ‘432 teaches that an ethanol extract of the bark of Hibiscus syriacus is applied to skin, see entire reference, especially pages 2-4. 

Applicant states on page 9 of the instant specification:

“The term ‘fine dust’ used in the present disclosure refers to very small
particulate matter invisible to human eyes, which floats or flutters in the atmosphere
for a long time. It may refer to dust with a particle diameter of 10 um or less. In
particular, the particulate matter having a particle diameter of 2.5 um or less is called
‘ultrafine dust’. In the present disclosure, the term “fine dust” is intended to include
‘ultrafine dust’”.

Dust is all around us everyday. Skin damage caused by fine dust reads on everyday life since everyday life has dust among other things in the air inherently. There is no way to quantify dust or no dust in the air because dust is all around us.

Thus, the claims read on applying topically to the skin of anyone the ethanol extract of the bark of Hibiscus syriacus. 

Note that 2 liters of ethanol is added to 1 kg of the extract then let to stand for a week and then filtererd, thus leaving only the extracted extract (filtrate). Then 120 g of salicyclic acid and 1 gram of the filtrate is combined with 1 g of water. Thus, the amount 

Note that the composition will inherently inhibit the expression of the components of claim 6 since the same extract as claimed is being applied to the skin. Note also that the composition will inherently be applied to keratinocytes since keratinocytes are the primary cell found in the epidermis which is the skin which is having the composition applied to it. 

JP ’432 does not teach specifically teach the amounts in claim 10.

KR ‘164 teaches that 10 mg/kg or 100 mg/kg of the extract is used (page 13). Thus, the amount of the claimed extract will be 100 mg/kg which reads right on claim 10. 
Thus, it would have been obvious for one having ordinary skill in the art to use 100 mg/kg per day since KR ‘164 makes it clear that such an amount yields beneficial results when used externally as a cosmetic on the skin. 




Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020100080164 (KR ‘164) in view of JP 04-077432 (JP ‘432). 


KR  ‘164 teaches that a methanol extract of Hibiscus syriacus is applied as a cosmetic, see entire reference, especially pages 1-5, 13-16, and 18. KR ‘164 also teaches that 10 mg/kg or 100 mg/kg of the extract is used (page 13). Thus, the amount of the claimed extract will be 100 mg/kg which reads right on claim 10. 100 mg in 1 kg will be at an amount of 0.001 % thus reading right on claim 3.
 
Applicant states on page 9 of the instant specification:

“The term ‘fine dust’ used in the present disclosure refers to very small
particulate matter invisible to human eyes, which floats or flutters in the atmosphere
for a long time. It may refer to dust with a particle diameter of 10 um or less. In
particular, the particulate matter having a particle diameter of 2.5 um or less is called
‘ultrafine dust’. In the present disclosure, the term “fine dust” is intended to include
‘ultrafine dust’”.

Dust is all around us everyday. Skin damage caused by fine dust reads on everyday life since everyday life has dust among other things in the air inherently. There is no way to quantify dust or no dust in the air because dust is all around us.

Thus, the claims read on applying topically to the skin of anyone the methanol extract of  Hibiscus syriacus. 



KR ’164 does not specifically teach that the bark is used of the Hibiscus syriacus.

JP ‘432 teaches using the bark of Hibiscus syriacus.

Thus, it would have been obvious to one having ordinary skill in the art to use the bark of Hibiscus syriacus since JP ‘432 clearly uses the bark for use on the skin with beneficial results.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655